Citation Nr: 0709529	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a 
comminuted fracture of the right navicular, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued the veteran's evaluation 
for his service connected residuals of a fracture of the 
right navicular at a 10 percent evaluation.  The veteran 
continues to disagree with the level of disability assigned.


FINDINGS OF FACT

The veteran's residuals of a comminuted fracture of the right 
navicular currently consist of pain, but a full range of 
motion; the wrist is not ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a comminuted fracture of the right navicular are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5214, 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2002 and 
May 2005.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and report of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examination.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on each of his claims.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Historically, the Board notes that the veteran was granted 
service connection for this disability at a 10 percent 
evaluation by an August 1986 rating decision.  That decision 
was based on service medical records which showed that the 
veteran sustained a wrist fracture in service while playing 
football.

In a March 2003 rating decision, the veteran's evaluation for 
this disability was continued at 10 percent, based on the 
report of a March 2003 VA examination, discussed in detail 
below.  The veteran continues to disagree with this 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's right wrist, his major wrist, is currently 
rated as 10 percent disabled under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2006), for limitation of motion of the 
wrist.  However, there are several applicable codes under 
which the veteran could be rated.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The 20 percent and 10 percent 
ratings based on x-ray findings, above, may not be combined 
with ratings based on limitation of motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1).  For purposes of 
rating arthritis, the wrist is considered a major joint. 38 
C.F.R. § 4.45(f) (2006).

Under 38 C.F.R. § 4.118, Diagnostic Code 5215 (2006), the 
code under which the veteran is currently rated for 
limitation of motion of the wrist, a maximum 10 percent 
rating is warranted for the major or minor wrist with 
criteria of palmar flexion limited in line with the forearm 
or dorsiflexion of less than 15 degrees.

38 C.F.R. § 4.118, Diagnostic Code 5214 (2006), concerns 
ankylosis of the wrist.  Under that code, a 30 percent 
disability evaluation is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major 
wrist.  A 40 percent disability evaluation is contemplated 
for ankylosis of the major wrist in any other position, 
except favorable.

Taking into account all relevant evidence, there is no basis 
for the award of a rating in excess of 10 percent for the 
veteran's service connected residuals of a right navicular 
fracture.  In this regard, the Board finds probative the 
report of a March 2003 VA examination.  At that time, the 
veteran's right wrist was found to have a normal range of 
motion, with no obvious deformities.  He had dorsiflexion of 
75 degrees, and palmar flexion of 80 degrees.  He had pain 
with extremes of range, between 60 and 80 degrees of 
dorsiflexion and palmar flexion.  There was no swelling or 
evidence of degenerative changes on physical examination.  He 
had range of motion actively and passively without crepitus.  
He had tenderness to palpation over the radial styloid and 
over the radial carpal bones.  He had 5/5 grip strength, and 
5/5 strength in the upper extremities, and was 
neurovascularly intact.  He had full pronation and supination 
of both his forearms and wrist; with 90 degrees of supination 
and 90 degrees of pronation in his right forearm.  X-rays 
from that time were noted to be generally normal, with tiny 
well corticated ossific densities projecting distally to the 
ulnar styloid and distal radial styloid.  Joint spaces were 
preserved and there was no evidence of post traumatic 
deformity on X-ray.

Also of note is a November 2003 outpatient treatment note, 
which found the veteran to have extension to 75 degrees, 
flexion to 65 degrees, radial deviation to 5 degrees, ulnar 
deviation to 20 degrees, and pain over the radial styloid 
with extremes of motion in extension, flexion, and ulnar 
deviation. 

Considering all evidence, as noted above, the Board finds 
that this evidence does not show that a higher rating is 
warranted for the veteran's residuals of a right wrist 
fracture.  In this regard, the Board notes that the veteran 
is currently receiving the maximum amount available under 
Diagnostic Code 5003 for arthritis of a major joint, and a 
higher rating is not available under that code.  The Board 
also notes that the veteran is receiving the highest rating 
available under Diagnostic Code 5215, for limitation of 
motion of the wrist.  Finally, the Board points out that, 
while the veteran has complained of pain, and the evidence 
shows that the veteran may have some slight limitation of 
motion of the wrist, the evidence of record does not show 
that the veteran has ever been found to have any ankylosis of 
the right wrist; therefore, a rating would not be appropriate 
under Diagnostic Code 5214.  There is no basis for a rating 
in excess of 10 percent based on limitation of motion due to 
any functional loss as the veteran is receiving the maximum 
schedular rating for limitation of motion of the wrist.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997). As such, the Board 
finds that the preponderance of the evidence of record is 
against a grant of increased rating for the veteran's right 
wrist disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of a 
comminuted fracture of the right navicular, currently 
evaluated as 10 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


